IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-12-00107-CV

           IN THE INTEREST OF K.B.F. AND M.B.F., CHILDREN



                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 73586D


                           MEMORANDUM OPINION


       The Clerk of this Court notified Appellant by letter dated May 15, 2012 that the

original filing fee of $175.00 had not been paid, that unless Appellant obtained indigent

status, the filing fee’s payment is required, and that unless Appellant either paid the

filing fee or obtained indigent status within fourteen days, the appeal would be

dismissed without further notification. More than fourteen days have passed, and

Appellant has not paid the filing fee or filed an affidavit of indigence.

       This appeal is dismissed. See TEX. R. APP. P. 42.3(b, c); 10TH TEX. APP. (WACO)

LOC. R. 5(c).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51.941(a)

(West 2005); § 51.208 (West Supp. 2011). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court does not eliminate

the fees owed by Appellant.


                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 13, 2012
[CV06]




In the Interest of K.B.F. and M.B.F., Children                                         Page 2